Citation Nr: 0106775	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to retroactive induction into a vocational 
rehabilitation program, under the provisions of Title 38, 
Chapter 31, of the United States Code (Chapter 31).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to April 
1993.



This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) opinion dated September 7, 2000, 
which vacated a September 1999 Board decision and remanded 
the matter for further development.

The appeal originally arose from a May 1997 decision by the 
Office of Vocational Rehabilitation and Counseling (V&RC) at 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in St. Petersburg, Florida.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, in September 2000 the Court vacated a 
September 1999 Board decision and remanded the matter for 
further development.  An August 2000 joint motion for remand 
stipulated that VA made a decision not to approve the 
veteran's preferred vocational rehabilitation plan at some 
point in the period between May 1996 and October 26, 1996, 
but that the record did not demonstrate he had been provided 
written notification of that determination, his right to an 
administrative review, or his right to appeal.  See M28-1, 
Part I, Chapter 10, at paragraph 10.03; 38 C.F.R. § 21.98 
(2000).  

The joint motion also noted, in essence, that in the absence 
of proper notification a claim for Chapter 31 benefits for 
law school from 1996 would remain open.  See In Matter of Fee 
Agreement of Cox, 10 Vet. App. 361, 375 (1997); Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994).  The Board finds this 
matter is "inextricably intertwined" with the issue on 
appeal.

The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal should be 
identified and fully developed prior to appellate review of 
the certified issue.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, the Board finds additional development is 
required prior to review of the certified issue on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should determine if the veteran 
was properly notified of a decision not to 
approve his preferred vocational 
rehabilitation plan in the period between 
May 1996 and October 26, 1996.  If not, 
the veteran and his representative should 
be provided written notification of that 
determination, his right to an 
administrative review, and his right to 
appeal.  See M28-1, Part I, Chapter 10, at 
paragraph 10.03; 38 C.F.R. § 21.98 (2000).  
The requisite period of time for a 
response should be afforded.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


